Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
                                          No. 04-16-00749-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: November 23, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 16, 2016, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP.

P. 52.8(a).

                                                      PER CURIAM




1
  This proceeding arises out of Cause No. 2014-CI-12457, styled John Donohue v. City of San Antonio Police
Department, et al., pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel
presiding.